DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 8/10/2022, with respect to claim 24 have been fully considered and are persuasive.  The rejection of claim 24 has been withdrawn. 
Allowable Subject Matter
Claims 1-2, and 5-23 allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is currently in condition for allowance as the most recent amendments incorporate previously objected to subject matter which states, “the housing further comprises a current sensor bar configured to accommodate an external current probe; and the electrical circuit comprises a current monitoring loop which passes through the housing’s current sensor bar.” While the prior art of record discloses a similar medical power tap, the prior art fails to explicitly teach or suggest a current sensor bar incorporated within the housing so as to accommodate an external current probe. Said limitation, when taken into consideration with the claim in its entirety is believed to be directed towards a non-obvious improvement over the prior art of record. For these reasons, inter alia, the claims are currently in condition for allowance. Claim 1, deemed to be the representative claim, is presented below.
Claim 1:     A medical electrical equipment relocatable power tap having a power cord with a maximum current rating, comprising:     a housing having a front side, a rear side, a top side and a bottom side, which together define a housing interior;      at least four electrical sockets provided on the front side of the housing, each electrical socket configured to receive a plug belonging to an item of medical electrical equipment;     an electrical circuit mounted in the housing interior, the electrical circuit configured to measure an amount of electrical current being drawn by the power tap; and      a display provided on the front side of the housing and driven by the electrical circuit, the display configured to provide information reflective of whether the amount of electrical current being drawn by the power tap after an additional item of medical electrical equipment has been plugged into an unoccupied one of the plurality of electrical sockets of the power tap exceeds a maximum allowed current which is less than the maximum current rating of the power cord; wherein:      the housing further comprises a current sensor bar configured to accommodate an external current probe; and      the electrical circuit comprises a current monitoring loop which passes through the housing's current sensor bar.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836